      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 1 of 18 PageID #:2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    KATHERINE DIEBOLD, individually
    and on behalf of all others similarly
    situated,
                                                      Judge
                             Plaintiff,

    v.                                                Case No.


    PAYLOCITY CORPORATION,

                             Defendant.

                                           COMPLAINT

         Plaintiff Katherine Diebold (“Plaintiff”), individually and on behalf of all others similarly

situated, known and unknown, through her attorneys, for her Complaint against Paylocity

Corporation (“Paylocity” or “Defendant”), states as follows:

                                   NATURE OF THE ACTION

         1.     Plaintiff brings this case against Paylocity to recover unpaid overtime wages,

liquidated damages, and reasonable attorneys’ fees and costs under Section 16(b) of the Federal

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (hereinafter, “FLSA”);

unpaid overtime wages, interest, reasonable attorneys’ fees and costs under Illinois Minimum

Wage Law, 820 Ill. Comp. Stat. Ann. 105/1, et seq. (hereinafter, “IMWL”).

         2.     Defendant is an online payroll company headquartered in Schaumburg, Illinois.

Plaintiff and other similarly situated employees were hired by Defendant to assist its clients with

its payroll services.

         3.     Plaintiff and others similarly situated worked for Defendant under the job title of


                                                  1
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 2 of 18 PageID #:2




Implementation Consultant and were categorized as either a level I or level II Consultant.

Defendant failed to properly pay its level II Consultants all owed overtime pay.

       4.      Although Implementation Consultant Is were classified as hourly employees and

received overtime wages, Defendant misclassified Implementation Consultant IIs as salaried

employees for the purpose of not paying them overtime.

       5.      Category I Consultants and category II Consultants performed the same duties.

       6.      Plaintiff’s and other Implementation Consultant IIs’ duties did not exempt them

from the overtime requirements. By classifying them as exempt, Defendant evaded the payment

of wages mandated by the FLSA and the IMWL.

       7.      Plaintiff brings her FLSA claim as a collective action under 29 U.S.C. § 216(b).

Plaintiff’s consent form to act as a representative Plaintiff under the FLSA is attached hereto as

Exhibit A. Plaintiff brings her IMWL overtime claim as a class action pursuant to Fed. R. Civ. P.

23.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331, as this action is brought under the FLSA, 29 U.S.C. § 201, et seq.

       9.      This Court has supplemental jurisdiction over Plaintiff’s IMWL claims pursuant

to 28 U.S.C. § 1367.

       10.     Venue is proper in this judicial district because the facts and events giving rise to

Plaintiff’s claims occurred in this judicial district. 28 U.S.C. § 1391(a)(1).

                                              PARTIES

       11.     Plaintiff resides in and is domiciled within this judicial district.

       12.     Defendant maintains its corporate headquarters in Schaumburg, Illinois.

       13.     Defendant conducts business throughout the United States and has offices in
                                                  2
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 3 of 18 PageID #:2




Illinois, New York, California, New Jersey, Idaho, New Hampshire and Florida.

       14.     Defendant is an “enterprise” as defined by the FLSA, 29 U.S.C. § 203(r)(1), and is

an enterprise engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA. 29 U.S.C. § 203(s)(1)(A).

       15.     At all times relevant hereto, Defendant’s annual gross volume of sales made or

business done has exceeded $500,000 per year, exclusive of excise taxes.

       16.     At all times revelant to this Complaint, Defendant has been Plaintiff’s “employer”

engaged in interstate commerce and/or the production of goods for commerce, within the meaning

of the FLSA, 29 U.S.C. § 203(d) and 820 ILCS 105/3 of the IMWL.

       17.     From approximately 2015 to September of 2018, Plaintiff was employed by

Defendant.

       18.     Plaintiff worked for Defendant as a Sales Administrator, Implementation

Consultant I and Implementation Consultant II.

       19.     During her employment with Defendant, Plaintiff worked from Defendant’s office

in Schaumburg, Illinois and remotely from her home.

       20.     During the relevant period, Plaintiff was Defendant’s “employee” as defined by the

FLSA, 29 U.S.C. § 203(e)(1) and 820 ILCS 105/3(d) of the IMWL.

       21.     At all times relevant to this Complaint, Defendant controlled the administration of

its business and set employee schedules, including those of Plaintiff and other similarly situated

employees.

       22.     Defendant’s agents were, individually and together, actively engaged in the

management and direction of Plaintiff and others similarly situated.




                                                 3
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 4 of 18 PageID #:2




       23.     Defendant possessed and exercised the authority to determine the hours worked by

Plaintiff and others similarly situated.

       24.     Defendant had the power and authority to control the nature of the duties performed

by Plaintiff and other similarly situated employees.

       25.     Plaintiff and members of the putative class recognized Defendant’s authority and

obeyed Defendant’s instructions.

       26.     Defendant made all decisions relating to Plaintiff’s and other similarly situated

employees’ rates and methods of pay.

                       FACTUAL ALLEGATIONS FOR ALL CLAIMS

       27.     Defendant offers a variety of human resources software and services designed to

meet its clients’ payroll and benefits needs.

       28.     To assist its clients with the implementation of their software and services,

Defendant hired Plaintiff and other similarly situated employees to work as Implementation

Consultants. Defendant’s Consultants were categorized as either level I or level II employees.

       29.     Plaintiff worked for Defendant as an Implementation Consultant I and an

Implementation Consultant II.

       30.     Defendant classified employees in the Implementation Consultant I position as non-

exempt hourly employees who were eligible to receive overtime wages.

       31.     Defendant classified employees in the Implementation Consultant II position as

exempt salaried employees who were not eligible to receive overtime wages.

       32.     There was no distinction in the duties performed by Defendant’s Implementation

Consultant Is and Implementation Consultant IIs.

       33.     Defendant’s Implementation Consultants IIs were responsible for the same work as

Implementation Consultant Is. Implementation Consultant Is and IIs were all primarily responsible
                                                4
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 5 of 18 PageID #:2




for communicating with Defendant’s clients. The only difference was that Implementation

Consultant Is were assigned clients whose businesses had a lower annual revenue than the clients

assigned to category II Consultants.

       34.     Regardless of their particular category, Defendant’s Implementation Consultants

had to follow the same process in regard to contacting Defendant’s clients. After Implementation

Consultants were assigned a new client, they were required to schedule an introductory call. This

call would typically last for approximately an hour.

       35.     After the introductory call, Plaintiff and other Implementation Consultants were

required to schedule and conduct an alignment call for purposes of providing their assigned clients

with status updates.

       36.     From then on, Plaintiff and other Implementation Consultants were responsible for

having weekly meetings with their clients via the telephone. These meetings centered on providing

additional updates regarding a client’s products.

       37.     In addition to these weekly calls, Defendant’s clients would continue to contact

their assigned Implementation Consultant throughout the week. It was common for Defendant’s

clients to have multiple inquires. Defendant mandated its Implementation Consultants to respond

to all client inquiries promptly.

       38.     Plaintiff and other Implementation Consultants were supposed to only be assigned

ten (10) to twenty (20) clients at a given time. However, in reality, Plaintiff and other

Implementation Consultants were responsible for significantly more clients. This had the direct

effect of increasing their workload.

       39.     Due to their increased workload, Plaintiff and other Implementation Consultants

spent most of their day on the phone with clients or responding to client emails. The focus of their



                                                    5
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 6 of 18 PageID #:2




workday was always customer service.

       40.     In addition to customer service, Plaintiff and other Implementation Consultants

were also responsible for loading employee data specific to each of their client’s accounts into

Defendant’s database. This work primarily consisted of entering payroll data or similar

information into a template document.

       41.     Plaintiff and other Implementation Consultants had to ensure that this information

was properly loaded into the template. They had to manually check that all data regarding each

client’s products or services was entered correctly.

       42.     Each task that Implementation Consultants completed was subject to automatic

system audits by their Team Leads or another supervisory official. It was routine for these audits

to occur on a daily basis.

       43.     In addition to these audits, Team Leads or another managing official would also

routinely run reports generated through Defendant’s software that were for the purpose of checking

to see if Plaintiff and other Implementation Consultants properly completed their tasks. There were

checks and balances aligned with all of the duties that Defendant’s Implementation Consultants

performed.

       44.     While performing their duties, Plaintiff and other Implementation Consultants did

not require any specialized training or advanced knowledge. This was true regardless of whether

they were categorized as a category I or category II Implementation Consultant.

       45.     Regardless of their particular classification, the tasks performed by Defendant’s

Implementation Consultants were all basic in nature. They did not have any true decision-making

authority.

       46.     Plaintiff and other Implementation I and Implementation II Consultants did not



                                                 6
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 7 of 18 PageID #:2




perform any analysis.

        47.     Defendant’s Implementation Consultants lacked discretion altogether; the

performance of their duties did not require independent judgement.

        48.     In their roles as Implementation I and Implementation II Consultants, Plaintiff and

other similarly situated employees did not have any input regarding the manner in which their

tasks were completed.

        49.     Plaintiff and others similarly situated satisfied the requirements of their positions

and adequately performed their tasks to benefit Defendant.

        50.     From approximately May 2017 to June 2018, Plaintiff held the position of

Implementation Consultant I. During this period, Plaintiff was paid an hourly rate of approximately

nineteen dollars and twenty-three cents ($19.23).

        51.     Defendant’s other level I Consultants were paid similar hourly rates.

        52.     From approximately June 2018 to September 2018, Plaintiff held the position of

Implementation Consultant II. For her work as a level II Consultant, Plaintiff was paid an annual

salary of approximately fifty thousand dollars ($50,000). Other level II Consultants were paid

similar salaries.

        53.     Plaintiff and other Implementation Consultant IIs received bi-weekly salaries that

remained unchanged regardless of the number of hours they worked each week.

        54.     Plaintiff and other Implementation Consultant IIs were scheduled to work (40)

hours each week, Monday through Friday. They were scheduled to work eight (8) hour each day.

However, due to Plaintiff’s heavy workload, Plaintiff worked more than forty (40) hours in one or

more individual work weeks. Other Implementation Consultant IIs also worked more than forty

(40) hours in one or more individual work weeks.



                                                  7
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 8 of 18 PageID #:2




       55.     Each day, Plaintiff and other Implementation Consultant IIs were scheduled to have

back-to-back calls with clients. They also spent a lot of time corresponding with clients throughout

their day.

       56.     Because Plaintiff and other Implementation Consultant IIs spent most of their work

day communicating with clients, they were often prevented from completing their other tasks

during regular business hours. Consequently, they were required to complete these tasks both

before and after their scheduled shifts. Having to complete tasks during periods when they were

not scheduled to work routinely resulted in Plaintiff and other Implementation Consultant IIs

having to work overtime.

       57.     The substantial amount of time that it took for Plaintiff and other Implementation

Consultant IIs to complete their data entry assignments also contributed to them having to work

overtime regularly. There were large quantities of data that had to be inputted into each of their

client’s accounts.

       58.     Having to set up client meetings and input client notes were other time-consuming

tasks that Plaintiff and other Implementation Consultant IIs had to complete. The sheer volume of

these tasks required them to work overtime.

       59.     Understaffing also contributed to Plaintiff and other level II Consultants having to

work overtime. Defendant persistently failed to provide an adequate number of personnel to meet

the demands of its business. These conditions forced Plaintiff and other Implementation Consultant

IIs to have to work before and after their scheduled shifts to ensure that they finished their work.

       60.     Working overtime was integral to Plaintiff’s and other Implementation Consultant

IIs’ employment. They consistently worked anywhere from fifty-five (55) to sixty-five (65) hours

each week. There were times when they worked even more.



                                                 8
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 9 of 18 PageID #:2




       61.     Plaintiff and Defendant’s other Implementation Consultants IIs should have

received overtime (“time-and a-half”) wages each week they worked over forty (40) hours.

However, they were denied overtime wages altogether.

       62.     Defendant willfully misclassified Plaintiff and other Implementation Consultant IIs

as salaried employees to avoid paying them overtime wages.

       63.     Plaintiff and other level II Consultants were not exempt from the overtime

provisions of the FLSA or the IMWL.

       64.     Defendant was aware that Plaintiff and other Implementation Consultant IIs had to

work over forty (40) hours each week in order to complete their assigned tasks.

       65.     Defendant was aware that the nature of the tasks performed by Plaintiff and other

Implementation Consultant IIs entitled them to overtime wages.

       66.     In bad faith, Defendant suffered, permitted and/or required Plaintiff and other level

II Consultants to work these overtime hours without being compensated.

                FLSA COLLECTIVE ACTION FACTUAL ALLEGATIONS

       67.      Plaintiff and all those similarly situated employees worked as Implementation

Consultant IIs (or in other positions with similar job duties) for Defendant.

       68.     As Implementation Consultant IIs, Plaintiff and the FLSA collective are or were

employed by Defendant within the meaning of the FLSA.

       69.     Plaintiff and other Implementation Consultant IIs were all paid a salary.

       70.     The proposed FLSA collective class is defined as:

               All persons who work or worked as salaried Implementation Consultant IIs,
               or in other positions with similar job duties for Defendant, at any time
               during the last three (3) years prior to the filing of this Complaint through
               the entry of judgment (the “FLSA collective”).




                                                 9
     Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 10 of 18 PageID #:2




       71.     At all times relevant to this Complaint, Plaintiff and other members of the FLSA

collective worked as non-exempt employees eligible for overtime pay.

       72.     The duties assigned to Plaintiff and other similarly situated employees do not

satisfy the duties tests contained within any of the exemptions specified in the FLSA.

       73.     Defendant operated under a common policy of suffering, permitting and/or

requiring Plaintiff and the FLSA collective to work unpaid overtime hours.

       74.     Defendant knew, or should have known, that Plaintiff and the FLSA collective

routinely worked unpaid overtime hours.

       75.     Defendant imposed time limits and caseload requirements that resulted in Plaintiff

and the FLSA collective to work excessive hours.

       76.     Plaintiff and the FLSA collective regularly worked over forty (40) hours per

workweek to meet Defendant’s production requirements.

       77.     Defendant failed to pay Plaintiff and the FLSA collective for the overtime hours

they worked.

       78.     Defendant’s unlawful conduct was widespread, repetitious and consistent, affecting

Plaintiff and all members of the FLSA collective equally.

       79.     Defendant’s conduct was willful and in bad faith.

       80.     Defendant’s conduct has caused significant damages to Plaintiff and the FLSA

collective.

       81.     Defendant is liable under the FLSA for failing to properly compensate Plaintiff and

the FLSA collective.

       82.     There are numerous similarly situated current and former employees of Defendant

who have been denied proper overtime compensation, in violation of the FLSA.



                                               10
      Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 11 of 18 PageID #:2




        83.       These similarly situated employees would benefit from the issuance of court-

supervised notice of this lawsuit for purposes of being informed of their opportunity to join.

        84.       Notice of this action should be sent to all similarly situated Implementation

Consultant IIs.

        85.       These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s records.

          CLASS ACTION ALLEGATIONS UNDER ILLINOIS MINIMUM WAGE LAW

        86.       Pursuant to Rule 23(b)(1), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of herself and other current and former employees who

worked for Defendant as Implementation Consultant IIs in Illinois.

        87.       The class Plaintiff seeks to represent is defined as:

                  All individuals who are or were employed by Defendant as salaried
                  “Implementation Consultant IIs,” and/or in similar positions in the state of
                  Illinois, and who have been denied overtime compensation as required by
                  the respective state labor laws and implementing regulations at any time
                  within three (3) years prior to the filing date of this action through the date
                  of final disposition (the “proposed class”).

        88.       The proposed class is so numerous that joinder of all members is impracticable.

During the relevant period, Defendant employed dozens of Implementation Consultant IIs in the

state of Illinois.

        89.       The claims of the named Plaintiff are typical to the members of the proposed class.

The named Plaintiff and those similarly situated regularly worked more than forty (40) hours per

week and were denied overtime compensation. Each member of the class was paid a salary that

remained unchanged, regardless of the number of hours they worked each week. As a result, each

and every class member suffered the same harm.

        90.       Each class member’s claim is controlled by Illinois’s wage and hour statutory

                                                    11
     Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 12 of 18 PageID #:2




scheme and one set of facts. Pursuant Fed. R. Civ. P. 23(b)(3), questions of law and fact are

common to the class and predominate over any individual questions. Such common questions of

law and fact include, but are not limited to, whether the Rule 23 Class is similarly situated because

they all performed the same basic duties and were subject to Defendant’s common policy and

practice of not paying them overtime; and whether Defendant violated IMWL by failing to pay

Plaintiff and the class overtime compensation for hours worked in excess of forty (40) hours per

workweek.

        91.     Pursuant to Fed. R. Civ. P. 23(b)(1)(A), a class action is superior to other available

methods for the fair and efficient adjudication of the controversy, particularly in the context of

wage and hour litigation where individual plaintiffs lack the financial resources and incentives to

prosecute separate lawsuits against their employer. The damages suffered by the individual class

members are small compared to the expense and burden of individual prosecutions of this

litigation. Prosecuting hundreds of identical, individual lawsuits would not promote judicial

efficiency or equity, nor result in consistent results. Class certification will eliminate the need for

duplicate litigation.

        92.     Pursuant to Fed. R. Civ. P. 23(b)(2), Defendant has acted, or has refused to act, on

grounds generally applicable to the Rule 23 class, thereby making appropriate final injunctive

relief, or corresponding declaratory relief, with respect to the class as a whole.

        93.     Plaintiff will fully and adequately protect the interests of the class. Plaintiff seeks

the same recovery as the class, predicated upon the same violations of law and the same damage

theory. Plaintiff has retained counsel who are qualified and experienced in the prosecution of

statewide wage and hour class actions. Neither Plaintiff nor her counsel have interests that are

contrary to, or conflicting with, the interests of the class.



                                                   12
     Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 13 of 18 PageID #:2




                                           COUNT I
                          Violation of the Fair Labor Standards Act
     (Plaintiff on behalf of herself and Similarly Situated Persons—Collective Action)

       94.    Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

       95.    The FLSA, 29 U.S.C. § 207, requires employers to pay all non-exempt employees

one and one-half times the regular rate of pay for all hours worked over forty (40) per workweek.

       96.    Plaintiff and the FLSA collective are non-exempt employees entitled to FLSA

overtime compensation for all hours worked in excess of forty (40).

       97.    Plaintiff and the FLSA collective work(ed) in excess of forty (40) hours per week

but did not receive overtime compensation.

       98.    Defendant failed to accurately record the actual hours worked by Plaintiff and the

FLSA collective.

       99.    Defendant failed to compensate Plaintiff and the FLSA collective for the overtime

hours they worked.

       100.   The foregoing conduct constitutes a willful violation of the FLSA, within the

meaning of 29 U.S.C. § 255(a).

       101.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and

those similarly situated have suffered and will continue to suffer a loss of income and other

damages.

                                          COUNT II
                        Violation of the Illinois Minimum Wage Law
                                        (Class Action)

       102.   Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.



                                               13
     Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 14 of 18 PageID #:2




       103.    Pursuant to the Illinois Minimum Wage Law, each employer shall pay all non-

exempt employees one and one-half times the regular rate of pay for all hours worked over forty

(40) per workweek.

       104.    Plaintiff and the Rule 23 class are non-exempt employees entitled to overtime

compensation for all hours worked in excess of forty (40).

       105.    Plaintiff and the proposed Rule 23 class work(ed) in excess of forty (40) hours per

week, but did not receive the appropriate overtime compensation from Defendant.

       106.    Defendant unlawfully compensated Plaintiff and the class by paying them a salary.

       107.    Defendant willfully and intentionally failed to compensate Plaintiff and the rule 23

class for the overtime hours they worked.

       108.    There is no bona fide dispute that Plaintiff is owed overtime wages for the work

Plaintiff performed for Defendant.

       109.    Defendant acted willfully and with reckless disregard of clearly applicable

provisions of the IMWL.

       110.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

class have suffered and will continue to suffer a loss of income and other damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, prays for

the following relief:

               A.       Designation of this action as a collective action on behalf of Plaintiff
                        and those similarly situated;

               B.       Pursuant to 29 U.S.C. § 216(b), prompt issuance of notice to all
                        those similarly situated apprising them of the pendency of this action
                        and permitting them to assert timely FLSA claims by filing
                        individual consent forms.



                                                  14
     Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 15 of 18 PageID #:2




               C.      Designation of this action as a class action on behalf of Plaintiff and
                       all members of the proposed state classes;

               D.      Leave to add additional plaintiffs by motion, the filing of written
                       consent forms, or any other method approved by the Court;

               E.      Judgment that Defendant failed to pay Plaintiff and those similarly
                       situated in accordance with the standards set forth by the FLSA and
                       the IMWL;

               F.      Judgment that Defendant’s violations were willful;

               G.      An award in an amount equal to Plaintiff’s and the similarly situated
                       employees’ unpaid back wages at the applicable overtime rate;

               H.      An award to Plaintiff and those similarly situated for the amount of
                       unpaid wages owed, liquidated damages and other penalties
                       provided by law and interest thereon;

               I.      An award of prejudgment interest to the extent liquidated damages
                       are not awarded;

               J.      Pursuant to 29 U.S.C. § 216 and/or other applicable laws, an award
                       of reasonable attorneys’ fees and costs to be satisfied in full by
                       Defendant; and

               K.      All further relief deemed just and equitable by this Honorable Court.

                                 REQUEST FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff and the FLSA

collective request that a jury of their peers hear and decide all possible claims.


                                              Respectfully submitted,

Dated: July 12, 2019
                                              /s/Douglas M. Werman
                                              One of Plaintiff’s Attorneys




                                                 15
Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 16 of 18 PageID #:2




                                 THE LAW OFFICES OF PETER T. NICHOLL
                                 Benjamin L. Davis, III
                                 bdavis@nicholllaw.com
                                 Kelly A. Burgy
                                 kaburgy@nicholllaw.com
                                 36 South Charles Street, Suite 1700
                                 Baltimore, MD 21201
                                 Telephone: (410) 244-7005

                                 WERMAN SALAS P.C.
                                 Douglas M. Werman
                                 dwerman@flsalaw.com
                                 Maureen A. Salas
                                 msalas@flsalaw.com
                                 77 West Washington Street, Suite 1402
                                 Chicago, Illinois 60602
                                 Telephone: (312) 419-1008


                                 ATTORNEYS FOR PLAINTIFF AND THE
                                 PUTATIVE FLSA COLLECTIVE CLASS




                                   16
Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 17 of 18 PageID #:2




           EXHIBIT A
DocuSign Envelope ID: 8C2CDF06-07F7-4DF4-AFE2-BE833F8BDD9D
                  Case: 1:19-cv-04716 Document #: 2 Filed: 07/12/19 Page 18 of 18 PageID #:2




                            NOTICE OF CONSENT TO BECOME A PARTY PLAINTIFF IN A
                          COLLECTIVE ACTION UNDER THE FAIR LABOR STANDARDS ACT

                        By my signature below, I represent to the Court that I have been employed by
                _______________________ and/or their parents, subsidiaries, and affiliated entities within
                the past three (3) years, that I have worked in excess of forty (40) hours during an
                individual workweek for the Defendant/s, and that I have not been paid all wages
                owed to me pursuant to 29 U.S.C. § 201, et. seq. I authorize through this Consent the
                filing and prosecution of this Fair Labor Standards Act action in my name and on
                behalf of all persons similarly situated to myself.



                ________________________________________          ____________________________
                Signature                                         Date




                ____________________________________________________________________
                Name of Party Plaintiff         (Please print your name legibly)
